 Case 2:19-bk-14693-BR   Doc 24 Filed 05/31/19 Entered 05/31/19 17:15:06   Desc
                          Main Document     Page 1 of 5


 1 PAUL B. DERBY [SBN 211352]
   pderby@skiermontderby.com
 2 MANE SARDARYAN [SBN 287201]
   msardaryan@skiermontderby.com
 3 SKIERMONT DERBY LLP
   800 Wilshire Boulevard, Suite 1450
 4 Los Angeles, California 90017
   Telephone: (213) 788-4500
 5 Facsimile: (213) 788-4545
 6 Attorneys for Creditors
   JEROME VANGHELUWE and
 7 JOEL VANGHELUWE
 8
 9                   UNITED STATES BANKRUPTCY COURT
10
       CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
11
12 In re                                    Case No. 2:19-bk-14693-BR
                                            [Honorable Barry Russell]
13 GOT NEWS, LLC
                                            SUPPLEMENTAL RECEIPT FOR
14             Debtor.                      APPLICATION OF NON-RESIDENT
                                            ATTORNEY TO APPEAR PRO HAC
15                                          VICE – ANDREW B. SOMMERMAN
16
17
18
19
20
21
22
23
24
25
26
27
28

        SUPPLEMENTAL RECEIPT FOR APPLICATION OF NON-RESIDENT
       ATTORNEY TO APPEAR PRO HAC VICE – ANDREW B. SOMMERMAN
 Case 2:19-bk-14693-BR   Doc 24 Filed 05/31/19 Entered 05/31/19 17:15:06    Desc
                          Main Document     Page 2 of 5


1 TO THE HONORABLE COURT:
2       Creditors JEROME VANGHELUWE and JOEL VANGHELUWE hereby submit
3 the attached receipt of payment for the Application of Non-Resident Attorney to
4 Appear Pro Hac Vice – Andrew B. Sommerman in this matter, in connection with the
5 Application filed as Docket No. 20.
6
     DATED: May 31, 2019                 SKIERMONT DERBY LLP
7
8
9                                        By:         /s/ Mane Sardaryan
10                                             PAUL B. DERBY
                                               MANE SARDARYAN
11
                                               Attorneys for Creditors
12                                             JEROME VANGHELUWE and
                                               JOEL VANGHELUWE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 1
        SUPPLEMENTAL RECEIPT FOR APPLICATION OF NON-RESIDENT
       ATTORNEY TO APPEAR PRO HAC VICE – ANDREW B. SOMMERMAN
Case 2:19-bk-14693-BR   Doc 24 Filed 05/31/19 Entered 05/31/19 17:15:06           Desc
                         Main Document     Page 3 of 5


                                                  Co~rtNa~e:U.S.District Court
                                                  Di'v'isicin:2




                                                SOrlNERMAN,
                                                        l'lcC,dtity,   Guesada&
                                               Geisler, LLP
                                               3611   rum.£CR££KBLVD,SUITE1400
                                                    TX75219
                                               DALLAS




                                              CASENO:2:JS-F.i;-1-46'33-.BR

                                              No refundsw1thout original
                                              ·receipt. Retu·rnedcheckswlil be
                                              assesseda fee of $53,00.
 Case 2:19-bk-14693-BR     Doc 24 Filed 05/31/19 Entered 05/31/19 17:15:06      Desc
                            Main Document     Page 4 of 5


 1                             CERTIFICATE OF SERVICE
 2         I am employed in the State of California, County of Los Angeles. I am over the
 3 age of 18 years old and am not a party to this action. My business address is 800
 4 Wilshire Boulevard, Suite 1450, Los Angeles, California 90017.
 5         On May 31, 2019, I served the following document described as:
 6       SUPPLEMENTAL RECEIPT FOR APPLICATION OF NON-RESIDENT
 7    ATTORNEY TO APPEAR PRO HAC VICE – ANDREW B. SOMMERMAN
 8 by serving a true copy of the above-described document by electronically filing the
 9 same with the United States Bankruptcy Court for the Central District of California.
10         I am familiar with the United States Bankruptcy Court for the Central District
11 of California’s practice for collecting and processing electronic filings. Under that
12 practice, and pursuant to Local Rule 5005-4(a), documents are electronically filed
13 with the Court. Upon the electronic filing of a document, the Court’s CM/ECF
14 system will generate a Notice of Electric Filing (NEF) to the filing party, the assigned
15 judge, and all attorneys who have appeared in the case in this Court and who have
16 consented to receive service through the CM/ECF system. The NEF will constitute
17 service of the document pursuant to the Federal Rules of Bankruptcy Procedure. The
18 NEF will constitute proof of service for individuals so served.
19         I also caused the above-described document to be served via overnight delivery
20 to the Honorable Barry Russell, at the United States Bankruptcy Court for the Central
21 District of California – Los Angeles Division, 255 East Temple Street, Los Angeles,
22 California 90012, Suite 1660/Courtroom 166.
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                          1
                                CERTIFICATE OF SERVICE
 Case 2:19-bk-14693-BR    Doc 24 Filed 05/31/19 Entered 05/31/19 17:15:06       Desc
                           Main Document     Page 5 of 5


1        I declare that I am a member in good standing of the California State Bar
2 Association and am admitted to practice before the United States District Court for the
3 Central District of California. I declare under penalty of perjury that the foregoing is
4 true and correct.
5        Executed on May 31, 2019, at Los Angeles, California.
6
7
                                                       /s/ Mane Sardaryan
8
                                                       MANE SARDARYAN
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
                               CERTIFICATE OF SERVICE
